COOK, Judge
(concurring in part/dissenting in part):
I agree with the principal opinion’s determination, in Part A that the offense alleged in Specification 1 was service connected, and, therefore, triable by court-martial; however, I disagree with the conclusion that the requisite connection does not exist as to Specification 5. Examining the relationship between Monhollen and the accused, the Court of Military Review found that their “course of conduct” established a direct and continuous connection between the events that resulted in Specification 1 and those that led to Specification 5. I agree with that view, and with the court’s determination that the connection justified the exercise of court-martial jurisdiction over Specification 5, as well as Specification 1. See also my separate opinion in United States v. Roberts, 4 M.J. 91 (C.M.A.1977).
As to Part C of the principal opinion, I do not share the suspicion implied in the characterization of Monhollen’s removal from the area of the incidents as a “curious transfer.” Monhollen was transferred because the authorities had received information as to threats against him, which they “definitely” believed. I see nothing in the record that hints at any purpose to defeat or impair a defense effort, before trial, to subject Monhollen to examination under oath. I agree that the accused is entitled to no relief under this assignment of alleged error.
Turning to Part B, it is incomprehensible to me how the government’s compliance *290with the command of Article 54,1 that an authenticated copy of the “record of [trial] be given to the accused” can be turned into error prejudicial to the accused.
United States v. Cruz-Rijos, 1 M.J. 429 (C.M.A.1976), provides no support for the majority’s decision. On the contrary, in order to meet the time limitations imposed by United States v. Goode, 1 M.J. 3 (C.M.A. 1975), this Court enlarged on Article 54 to authorize service of the transcript of trial on the defense counsel, as an alternative to service on the accused, whenever the accused was not within the court-martial command reviewing the record of his conviction. The authorization was not postulated as a command that service upon counsel absolutely replace service upon the accused. I certainly did not understand the opinion to mandate such substitution; it could not do so without violating Article 54.
The accused does not contend he was not served an authenticated copy of the record of trial. The Court-martial Data Sheet (DD Form 494, 1 June 1970), which accompanies the record of the court-martial proceedings, shows the “Yes” column checked by both trial counsel and the staff judge advocate in regard to the question, “Was each accused furnished a copy of the record (para. 82g(l) & 83, A9-2 [MCM 1969)].” Thus, the record demonstrates the accused was served with the transcript of trial. I believe it was then the duty of defense counsel to obtain that record from the accused. For myself, therefore, I reject the notion that defense counsel’s failure to act can be alchemized into government misconduct.2
In any event, I perceive no risk of prejudice to the accused in what happened. At best, defense counsel’s lack of possession of the record relates to the question of the effect of his failure to object to the adequacy of the staff judge advocate’s post-trial advice. United States v. Goode, supra. The record has been available to appellate defense counsel through two appeals to the Court of Military Review. Yet, there has never been any assertion that matter in the record should have been, but was not, brought to the attention of the reviewing authority by the staff judge advocate. There was, however, full ventilation of the factors relating to sentence. The actions by this Court and the Court of Military Review have now removed any possibility of prejudice from an inadequate review. I, therefore, see no useful purpose in providing another opportunity to trial defense counsel to comment on the staff judge advocate’s review.
I would affirm the decision of the United States Air Force Court of Military Review.

. Uniform Code of Military Justice, 10 U.S.C. § 854.


. A message, dated February 7, 1977, from defense counsel to the staff judge advocate of the 22nd Air Force, the reviewing authority whose action is in issue on this appeal, contains a representation that counsel had “not been provided a copy of the record of trial.” However, a writing titled “Memorandum for Record of Trial— UNITED STATES V. CRUZ, JOSE J.” signed by the general officer who was the staff judge advocate of the Strategic Air Command at the time that command had the accused’s case for review, indicates that a copy of the record of trial was forwarded to defense counsel on August 6, 1976, and that “we have been advised that the copy of the record was received 16 August 1976.” The difference between the two documents and the admission of defense counsel, in the message sent to the 22nd Air Force, and his “memory [of the case] had faded” raises the distinct possibility that defense counsel had simply forgotten that he had received the record of trial at some time, although that may have been after the convening authority had completed his review.